5)S-IS
                               ELECTRONIC RECORD                           S/t'/S

COA#      05-13-01558-CR                         OFFENSE:         29.03


STYLE:    Morris Jones v. The State of Texas COUNTY:              Dallas
COA DISPOSITION:      AFFIRM                     TRIAL COURT: Criminal District Court No. 3


DATE: 04/07/2015                 Publish: NO TC CASE #:           F-1262862-J




                        IN THE COURT OF CRIMINAL APPEALS Sl5ml£
STYLE:   Morris Jones v. The State of Texas           CCA #:

          PRO SE                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                      JUDGE:

DATE: /ffUr/^lf                                       SIGNED:                          PC:


JUDGE:      P./J Ua                                    PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                                ELECTRONIC RECORD